Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

17322665 Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

Detailed Action
Response to Amendment
2.	In the amendment was filed 12/27/2021 by the Applicant, the Examiner acknowledges the following: 
Claims 1, 4, 6 and 7 were amended.
Claim 3 was canceled by Applicant and its contents were added to the independent claim 1. 
A new Terminal Disclaimer was filed by Applicant on 03/09/2022, as for correcting the previous one, which was disapproved by the Paralegal Team (See item 3 below for more details).
Currently, claims 1 – 20 are pending. Claim 3 was canceled by Applicant; therefore, claims 1, 2 and 4 –20 are being examined on the merits.

Terminal Disclaimer
3.	 A new Terminal Disclaimer document was filed by Applicant on 03/09/2022 as for correcting the previous one, which was disapproved by the Paralegal Team. The new Terminal Disclaimer was approved on 03/10/2022. The previous Double Patent rejection as written in the FAOM of 09/27/2021 is now overcome by Applicant.

Allowable Subject Matter
4.	Claims 1, 2 and 4 – 20 (renumbered as 1 – 19) are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the prior art teaches,
An imaging device (Iwakura – US 2017/0257605 A1) comprising a pixel unit in which at least one first pixel and a plurality of second pixels are arranged in a matrix, wherein the plurality of second pixels are arranged around the first pixel, and each of the plurality of second pixels is able to provide more brightness information than is provided by the first pixel; a directional property determination unit that determines a direction of an intensity distribution based on differences among values of the plurality of second pixels; a correlation value calculation unit that calculates a correlation value of the values 

The prior art teaches a signal conversion circuit that includes a column amplifier with an amplifier in an operational mode wherein the amplifier includes input capacitor C0 connected to the vertical signal line 26 via switch SW0. It also includes feedback capacitors C1 and C2, switches SW1 to SW7 (See Iwakura) and a photodetector with a transimpedance amplifier that includes an amplifier, a feedback capacitor and an output 

Regarding Claim 1:
The combination of Iwakura and Boemler teaches a signal conversion circuit that includes a column amplifier with an amplifier in an operational mode wherein the amplifier includes input capacitor C0 connected to the vertical signal line 26 via switch SW0. It also includes feedback capacitors C1 and C2, switches SW1 to SW7 (See Iwakura) and a photodetector with a transimpedance amplifier that includes an amplifier, a feedback capacitor and an output node (See Boemler).
The combination of Iwakura and Boemler fails to explicitly disclose “A signal conversion circuit, comprising an input switched capacitor with an end connected to the pixel output of the sensor array and the other end connected to an end of the operational amplifier, wherein an equivalent impedance of the input switched capacitor and/or an equivalent impedance of the feedback switched capacitor are related to an output characteristic of the sensing array”. Therefore, as discussed above, claim 1 is allowable over the combination of Iwakura and Boemler.

Regarding Claims 2 and 4 – 20: 
	Claims 2 and 4 – 20 depend directly or indirectly to claim 1 and they require all the limitations of claim 1, which are not taught by the prior art of record. On the other hand, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. M. Kossel et al., US 10,454,723 B1 – it teaches a decision feedback equalizer configured for a half-rate operation, the decision feedback equalizer comprising: a single summer stage in a main path, the main path comprising a 2:1 multiplexer configured to multiplex even data and odd data into an output signal of the decision feedback equalizer; a direct feedback path configured to provide feedback to the single summer stage; an even sampler configured to sample the even data of an output signal of the single summer stage; an odd sampler configured to sample the odd data of the output signal of the single summer stage; and a plurality of additional 2:1 multiplexers arranged in the direct feedback path and being configured to feed the even and odd data in an alternating manner back to the single summer stage, thereby adapting the feedback to the half-rate operation of the decision feedback equalizer, wherein the direct feedback path comprises a first string of delay units for the even data and a second string of delay units for the odd 
2. N. Yoshimura, US 2018/0115726 A1 – it teaches a solid-state imaging device comprising a pixel portion in which a plurality of pixels for performing photoelectric conversion are arranged in a matrix state, a readout part which is arranged corresponding to at least one column output of the pixel portion and includes a plurality of column signal processing parts for processing the input column output signals, an output part for outputting the signals processed in the plurality of column signal processing parts in the readout part, a first multiplexer which shuffles destinations of the column output signals of the column outputs of the pixel portion and can switch them so as to input the results to column signal processing parts which are different from the column signal processing parts arranged corresponding to the column outputs, and a second multiplexer which rearranges the signals processed in the plurality of column signal processing parts in the readout part so as to restore the sequence of the column outputs of the pixel portion before they were shuffled in the first multiplexer and supplies the results to the output part, wherein the first multiplexer includes a plurality of shuffle encoders in which the plurality of column outputs of the pixel portion are formed into a plurality of groups and which can shuffle the plurality of column outputs belonging to the groups, and at least between the adjoining shuffle encoders, there is at least one overlapping column output covered by shuffling.
3. C. Krah et al., US 2020/0210673 A1 – it teaches a readout circuit comprising: a charge magnifier circuit coupled to an optical-fingerprint sensor and configured to reduce an input-referred noise of the readout circuit; and a data acquisition circuit coupled to the 
4.C. Boemler, US 9,621,829 B1 – it teaches an imaging system unit cell comprising: a photodetector configured to generate a photo-current in response to receiving optical radiation; a transimpedance amplifier circuit including an amplifier, a feedback capacitor, and an output node, the transimpedance amplifier circuit configured to integrate an electrical charge accumulated from the photo-current during an integration period and provide an integration voltage at the output node; and quantization circuitry configured to generate a digital signal during the integration period based at least in part on the integration voltage, the quantization circuitry including: a comparator coupled to the output node and configured to receive the integration voltage and a voltage ramp signal, compare the integration voltage and the voltage ramp signal, and determine an intersection of the voltage ramp signal and the integration voltage at an intersection time, and a latch coupled to the comparator and configured to latch a digital counter value corresponding to the intersection time, the digital signal including the digital counter value.

Contact
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARLY S CAMARGO/           Primary Examiner , Art Unit 2697